

116 HR 5735 IH: Judicial Branch Senior Executive Leave Efficiency and Modernization Act of 2020
U.S. House of Representatives
2020-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5735IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2020Mr. Raskin (for himself and Mrs. Roby) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 5, United States Code, to allow certain senior employees in the judicial branch of
			 Government to carry over up to 90 days of annual leave each year, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Judicial Branch Senior Executive Leave Efficiency and Modernization Act of 2020. 2.Carry over of annual leave for certain senior positions in the judicial branch of Government Paragraph (1) of section 6304(f) of title 5, United States Code, is amended—
 (1)in subparagraph (G), by striking or at the end; (2)in the first subparagraph (H) (relating to Library of Congress positions), by striking the period at the end and inserting a semicolon;
 (3)by redesignating the second subparagraph (H) (relating to positions in the United States Secret Service Uniformed Division) as subparagraph (I);
 (4)in subparagraph (I), as redesignated by paragraph (3), by striking the period at the end and inserting ; or; and
 (5)by adding at the end the following:  (J)any of the following positions within the judicial branch of Government:
 (i)Bankruptcy Administrator as described in section 302(d)(3)(I) of Public Law 99–554. (ii)Circuit executive appointed under section 332(e) of title 28.
 (iii)Chief circuit librarian appointed under section 713(a) of title 28. (iv)Senior staff attorney appointed under section 715(a) of title 28.
 (v)Federal public defender appointed under section 3006A(g)(2)(A) of title 18. (vi)Chief pretrial services officer appointed under section 3152(c) of title 18.
 (vii)Chief probation officer appointed under section 3602(c) of title 18. (viii)Any clerk appointed pursuant to section 156(b), 711(a), 751(a), 791(a), or 871 of title 28, but not including any chief deputy clerk, assistant clerk, or deputy clerk appointed under such section 871.
 (ix)District Court Executive. (x)Chief Circuit Mediator.
 (xi)The Director, the Deputy Director, the Director of the Education Division, the Director of the Research Division, and the Director of the Information Technology Office within the Federal Judicial Center.
 (xii)The Staff Director, the Deputy Staff Director, the General Counsel, the Director of Education and Sentencing Practices, the Director of Research and Data, the Director of Legislative and Public Affairs, and the Director of Administration within the United States Sentencing Commission.
						.
			